PER CURIAM.
- Plaintiff brought this action: for the value of certain services performed. by him at defendant’s home. The-issues developed at trial were (1) whether ■ defendant authorized plaintiff to do the work, (2) whether the work was done in a workmanlike manner, and (3) whether the charges for. it were reasonable. The trial court found in plaintiff’s favor on all these factual issues, and, as there was substantial evidence to support the finding, there.is no question of law for us to review;.
Affirmed.